FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  APRIL 14, 2022
                                                                            STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 76



Abdulrahman Ibrahim Ali,                             Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee



                                No. 20210335

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable John C. Irby, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice.

Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant; submitted
on brief.

Ryan J. Younggren and Nicholas S. Samuelson, Assistant State’s Attorneys,
Fargo, ND, for respondent and appellee; submitted on brief.
                                  Ali v. State
                                 No. 20210335

Crothers, Justice.

[¶1] Abdulrahman Ibrahim Ali appeals from an order granting summary
disposition of his application for postconviction relief. In 2017, Ali was
convicted of gross sexual imposition, kidnapping, aggravated assault, and two
counts of terrorizing. Ali subsequently filed a direct appeal and a
postconviction relief application, which were denied by the district court and
affirmed by this Court. State v. Ali, 2018 ND 87, 909 N.W.2d 112; Ali v. State,
2019 ND 121, 926 N.W.2d 706.

[¶2] In 2021, Ali filed his second application for postconviction relief. The
State moved for summary disposition arguing, in part, Ali’s application was
barred because of the statute of limitations. The district court granted the
State’s motion and dismissed the case. Ali argues the district court erred in
dismissing his application because mental disease precluded timely filing the
application.

[¶3] The district court may grant a motion for summary disposition of a
postconviction relief application if there is no genuine issue of material fact
and the moving party is entitled to judgment as a matter of law. N.D.C.C. § 29-
32.1-09(3). “If the State moves for summary dismissal, an applicant must
present competent admissible evidence by affidavit or other comparable means
which raises a genuine issue of material fact.” Yoney v. State, 2021 ND 132,
¶ 6, 962 N.W.2d 617. Here, after the State moved for summary disposition, Ali
failed to respond. Because Ali failed to present competent admissible evidence
demonstrating a genuine issue of material fact, the district court did not err in
summarily dismissing. We affirm.

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte


                                       1